Citation Nr: 1436278	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  09-17 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, and anxiety.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1969 to August 1971 and from July 1974 to February 1977.  

This appeal comes to the Board of Veterans' Appeals (Board) from a September 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In conjunction with his May 2009 substantive appeal, the Veteran requested a videoconference hearing before the Board.  In August 2013, he was notified of a Board hearing scheduled for September 2013.  In September 2013, prior to the scheduled Board hearing, the Veteran requested that the hearing be postponed and provided a statement of good cause.  The hearing was subsequently rescheduled for March 2014, and the Veteran was notified in January 2014.  A notation in the claims file indicates that the March 2014 videoconference hearing was cancelled by the Veteran.  Moreover, the Board has not received a request for postponement, a statement of good cause, or a motion for a new hearing date from the Veteran.  See 38 C.F.R. § 20.704(d) (2013).  Therefore, the Veteran's request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(e).  

The Board has reviewed the Veteran's physical claims file and electronic records maintained in the Virtual VA system, including VA treatment records.  These documents are considered to be part of the claims file, and as such have been considered as part of the present appeal.  


FINDINGS OF FACT

1.  The Veteran's sleep apnea did not have onset during active service, is not etiologically related to active service, and is not caused or aggravated by service-connected diabetes mellitus, type II.  

2.  The Veteran is not service-connected for a separate anxiety disability.  


CONCLUSION OF LAW

The criteria for service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, and anxiety, have not been met.  38 U.S.C.A. § 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.303, 3.310 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran was provided with initial notice regarding his service connection claim in an August 2007 letter which explained how to substantiate a claim of direct service connection.  In a subsequent June 2008 letter, the Veteran was advised how to substantiate a claim of secondary service connection.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records, and such records have been associated with the claims file.  

The Board notes that the Veteran has not been afforded a VA examination regarding his claim of entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus type II and anxiety; however, a VA examination is not required in this instance.  VA must provide an examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. 79.  The threshold for finding a link between current disability and service is low.  Id at 83.  However, for claims based upon secondary service connection, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the Veteran's mere assertion, that one disability was caused by a service-connected condition, without more, was insufficient to trigger the duty to get an examination.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  

The Veteran's assertion that his sleep apnea is the result of diabetes mellitus, type II, and anxiety, is not competent and does not warrant consideration through obtaining a medical opinion.  The Veteran has not presented any other competent evidence, such as a medical opinion, to indicate a link between his sleep apnea and diabetes mellitus, type II, or anxiety.  As such, VA is under no duty to obtain a medical opinion.  38 C.F.R. § 3.159(c)(4).  

Neither the Veteran nor his representative has identified any additional evidence relevant to the claim on appeal.  Hence, no further notice or assistance is required and appellate review may proceed without prejudice to the Veteran.  


II.  Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be granted for disability which is "proximately due to or the result of a service-connected disease or injury".  38 C.F.R. § 3.310(a) (2013).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995) (en banc); 38 C.F.R. § 3.310(b).  

The Veteran filed his claim of entitlement to service connection for sleep apnea in January 2007.  The earliest mention of sleep apnea within VA treatment records is in 2004, and the diagnosis was confirmed by a sleep study conducted in July 2005.  The Board notes that this is more than 25 years after the Veteran left active service.  

Service treatment records do not contain any treatment of or diagnosis of sleep apnea.  Medical examinations provided during service in June 1970, August 1971, and February 1974 contain normal clinical evaluations, although the Veteran reported frequent trouble sleeping on a February 1974 report of medical history.  

The Veteran submitted an October 2007 statement asserting that his sleep apnea began in 1970 and that he had experienced 37 years of nightmares, restless sleep, flashbacks, panic attacks, and spontaneous arousals.  The Veteran is competent to relate observable symptoms within the realm of his own personal knowledge, but he is not competent to establish that a certain symptom, such as sleep impairment, is attributable to a specific medical diagnosis, or to provide an etiological opinion linking sleep apnea to active service, as this requires specialized knowledge or training, such as medical expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Moreover, the Board notes that VA treatment records following service indicate that his symptoms of fatigue and sleep impairment were due to other conditions, including diagnosed multiple sclerosis, and nightmares from posttraumatic stress disorder.  

Therefore, the Board finds that service connection for sleep apnea is not warranted on a direct basis.  Although the Veteran has a current diagnosis of sleep apnea, there is no competent evidence that such a disability occurred in or was caused by active service.  Rather, the evidence of record documents that the Veteran was not diagnosed with sleep apnea until many years after active service.  Moreover, there is no competent nexus evidence that the Veteran's sleep apnea is directly related to active service.  

Although service connection is not warranted on a direct basis, the Board now turns to the question presented of whether service connection is warranted on a secondary basis.  The Veteran's October 2008 notice of disagreement specifically included the issue of sleep apnea secondary to diabetes and anxiety.  

The Veteran is service-connected for diabetes mellitus, type II.  He is not, however, service-connected for an anxiety disability; rather, he is service-connected for multiple sclerosis with recurrent anxiety neurosis, in addition to other psychiatric disorders.  Therefore, to the extent the Veteran claims service connection for sleep apnea as secondary to anxiety, a symptom associated with his service-connected multiple sclerosis, he is already being compensated for that manifestation.  To award service-connection for sleep apnea for manifestations associated with another service-connected disability for which the Veteran is already being compensated would result in pyramiding, or the evaluation of the same disability under various diagnoses, which is to be avoided.  Both compensation for symptoms not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14 (2013).  Therefore, the Board will proceed to only consider the Veteran's claim of secondary service connection as it relates to his service-connected diabetes mellitus, type II.  

The Board notes that the Veteran was granted service connection for diabetes mellitus, type II, in a September 2008 decision, based upon presumed exposure to Agent Orange herbicide.  

As stated above, sleep apnea does not appear within VA treatment records until 2004, and the diagnosis was confirmed by a sleep study conducted in July 2005.  A review of VA treatment records does not, however, reveal any relationship between the Veterans diabetes mellitus, type II, and his diagnosed sleep apnea.  Rather, a February 2005 endocrinology consult reflects that the Veteran's diabetes had no known complications.  An April 2007 physician note indicates that a recent sleep study revealed that perhaps periodic limb movements were the cause of the Veteran's poor sleep.  A June 2007 pulmonary consult documents the physician's suspicion that the Veteran's current insomnia was unrelated to his sleep apnea.  In conjunction with an unrelated August 2008 VA examination, the Veteran reported that he did not sleep well due to nightmares.  

Private medical evidence of record is unrelated to the current claim, as is the submission of evidence and literature by the Veteran in conjunction with his October 2007 statement.  

In sum, there is no competent evidence of record that links the sleep apnea disability to his service connected diabetes mellitus, type II.  The Veteran's assertions of a relationship are not competent lay evidence of a nexus between complex medical conditions like diabetes and sleep apnea.  See Jandreau, 492 F.3d 1372.  Moreover, the Veteran has not submitted any additional competent evidence, such as a medical opinion, to indicate a link between his sleep apnea and diabetes mellitus, type II.  

Thus, the Board finds that the preponderance of the evidence demonstrates that service-connected diabetes mellitus, type II, did not cause or aggravate the Veteran's sleep apnea.  Service connection on a secondary basis is not warranted.  38 C.F.R. § 3.310(a).  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for sleep apnea, to include as secondary to diabetes mellitus, type II, and anxiety is denied.  



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


